Motion by appellants for leave to appeal as poor persons granted. The appeal will be heard on the original papers (including the typed minutes) and on appellants’ typewritten brief. The appellants are directed to file six copies of their typewritten brief and to serve one copy on the respondents. Motion for assignment of counsel granted. Harry Edelstein, Esquire, 16 Main Street, Haverstraw, New York, is assigned as counsel to prosecute the appeal. Motion by appellants to be furnished with a copy of the stenographic minutes of the trial, at county expense, denied, without prejudice to an application for this relief to the trial court (Civ. Prac. Act, § 1493). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.